Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 08, 2016

The Court of Appeals hereby passes the following order:

A17A0641. GLENN WRIGHTSON v. MARY KARP.

      Glenn Wrightson has filed a direct appeal of the trial court’s order denying his
motions, pursuant to OCGA § 9-11-60 (d), to set aside a temporary protective order.
We lack jurisdiction.
      An appeal from an order denying a motion to set aside under OCGA § 9-11-
60 (d) must be taken by application for discretionary review. See OCGA § 5-6-
35 (a) (8); Jim Ellis Atlanta v. Adamson, 283 Ga. App. 116, 116-17 (640 SE2d 688)
(2006). Wrightson’s failure to file a discretionary application deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/08/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.